A writ of habeas corpus is only available to prisoners seeking
                to invalidate their confinement or its duration, "either directly through an
                injunction compelling speedier release or indirectly through a judicial
                determination that necessarily implies the unlawfulness of the State's
                custody." Wilkinson v. Dotson, 544 U.S. 74, 81 (2005). Claims not directly
                affecting a prisoner's confinement or the duration of that confinement
                must be brought under some other theory.       See NRS 34.360; Wilkinson,
                544 U.S. at 82 (prisoners' claims did not implicate habeas corpus because
                they were not seeking an immediate or speedier release from
                confinement).
                            As petitioner has not tendered a guilty plea or been found
                guilty of the alleged offenses and there is no indication that he is being
                unlawfully confined or restrained, we are not satisfied that our
                intervention is warranted. We conclude that the petitioner has an
                adequate remedy by way of an appeal should he be convicted. Accordingly,
                we
                            ORDER the petition DENIED.




                                        Gibbons


                                               J.
                Douglas                                    Saitta

                cc:   Hon. Jennifer P. Togliatti, District Judge
                      The Pariente Law Firm, P.C.
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                     2
(0) I947A


                                                             M2=111111E11111111111E110=15111111